                                                                                         F'lLED
                                                                                 U.S. OiSTRfCT COURT
                                                                                     AUGUSTA D!V.

             IN THE XJNITED        STATES DISTRICT COURT FOR
                          SOUTHERN DISTRICT OF GEORGIA
                                                                                iiu rihi* 0 1     Ai'
                                   AUGUSTA DIVISION

                                                                               CLERK
RONALD COX,                                                                         SO. I

        Plaintiff,                            *


                                              ★

                                              ★
             V.                                                        CV    119-031
                                              ■A"


DEPUTY WARDEN BENJIE NOBLES,
OFFICER CRUMP, WARDEN PERRY,                  ■k


SARGENT DAVIS, WARDEN TED                     "k


PHILBIN, and UNIT MANAGER                     ■k

                                              k
HARRIS,
                                              k


        Defendants.                           k




                                          ORDER




       Before the Court is Defendants Nobles,                     Perry,       Davis,    Philbin,

and    Harris's    ("Moving        Defendants")            motion      to     dismiss       amended

complaint.        (Doc.    17. )      After         due    consideration          and       for     the

following    reasons,      the     motion     to      dismiss        is      GRANTED.           Before

addressing   the     pending       motion,    the         Court   addresses         Plaintiff's

failure to serve Officer Crump.




                     I. FAILURE      TO    SERVE      OFFICER      CRUMP


       The record lacks evidence showing service upon Officer Crump.

Moving   Defendants       note     this   service          failure      in    their motion              to

dismiss amended complaint (Br. Supp. Moving Defs. ' Mot. to Dismiss,

Doc. 17-1, at 2 n.2) , yet Plaintiff fails to address or acknowledge

this   deficiency     in   his     response.              In   fact.      Defendants        alerted

Plaintiff of this deficiency on May 28,                        2019,      when they moved to
dismiss the original complaint.            (Mot. to Dismiss Compl., Doc. 3;

Br. Supp. Mot. to Dismiss Compl., Doc. 3-1, at 2 n.2.)                       In the

August 21, 2019 Joint Rule 26(f) Report, the Parties stated, "All

Defendants have been served except for Defendant Crump."                       (Doc.

18, at 1.)     Although the prompt requested the Parties to provide

an expected date of service, no date was provided.                   (Id.)

       Under Federal Rule of Civil Procedure 4(m):

       If a defendant is not served within [ninety] days after
       the complaint is filed, the court — on motion or on its
       own after notice to the plaintiff — must dismiss the
       action without prejudice against that defendant or order
       that service be made within a specified time.     But if
       the plaintiff shows good cause for the failure, the court
       must extend   the    time   for     service    for   an   appropriate
       period.

"Even in the     absence of good cause,          a    district court has the

discretion to extend the time for service of process."                       Lepone-

Dempsey v. Carroll Cty. Comm^rs, 476 F.3d 1277, 1281 (11th Cir.

2007), superseded in part by statute as stated in Horenkamp v. Van

Winkle & Co., 402 F.3d 1129, 1132-33 (11th Cir. 2005).                       After a

finding of no good cause:

       [Tjthe district court must still consider whether any
       other circumstances       warrant an    extension      of time   based
       on the facts of the case.        Only after considering whether
       any such factors exist may the district court exercise
       its   discretion    and    either    dismiss    the    case    without
       prejudice or direct that service be effected within a
       specified time.

Id. at 1282.      The advisory committee's note to Rule 4 explains

that   this   "[rjelief     may    be    justified,     for      example,    if   the

applicable statute of limitations would bar the refiled action, or
if the      defendant   is    evading      service   or   conceals     a    defect     in

attempted service."          Fed. R. Civ. P. 4 (m) advisory committee's note

to   1993    amendments;      see   also    Horenkamp,    402   F.3d       at    1132-33

(upholding district court's extension of time to serve even without

good cause for the delay because statute of limitations had run).

However, "the     running       of the     statute   of limitations             does   not

require that a district court extend the time for service of

process."     Horenkamp, 402 F.3d at 1133.

      The Court finds Plaintiff received ample notice of the lack

of service and failed to rectify the situation; Plaintiff now fails

to offer any good cause for the extensive delay.                  The Court also

finds there is no other             reason    warranting it to       exercise its

discretion and extend the time to serve. "Section 1983 claims are

tort actions, subject .to the              statute of limitations           governing

personal injury actions in the state where the § 1983 action has

been brought."      DeYounq v. Owens, 646 F.3d 1319, 1324 (11th Cir.

2011) (citation and internal quotations omitted).                      In Georgia,

there is "a two-year statute of limitations for personal injury

actions" id. (citing O.C.G.A. § 9-3-33), "and that limitations

period is two      years from the          accrual of the       right of action"

Thompson v. Corr. Corp. of Am., 485 F. App'x 345, 347 (11th Cir.

2012) (applying Georgia law).

      Plaintiff brings his deliberate indifference claim against

Officer Crump for acts occurring while at Autry State Prison, which

lasted from April 2017 to, at the latest, August 2017.                          (See Am.
Compl., Doc. 16, II 11-12, 15.)            Thus, it is probable the statute

of   limitations     has   now   expired       on    Plaintiff s   claims    against

Officer Crump.       See Thompson, 485 F. App'x at 347 (quoting Wallace

V. Kato, 549 U.S. 384, 388 (2007)) (finding deliberate indifference

claim accrued on the date "he was assaulted by the other inmate"

because, at that time, he "had a 'complete and present cause of

action.'").     Regardless, because Plaintiff obtained notice of the

lack of service almost a year ago — potentially before the statute

of limitations expired — yet declined to effect service, request

an extension, or take any action to rectify the known deficiency,

the Court is disinclined to exercise its discretion to grant an

extension.    As such. Plaintiff failed to effect service on Officer

Crump and the Court lacks jurisdiction over him.



                                 II.    BACKGROUND


       Plaintiff, Ronald Cox,^ brings this action for assaults he

experienced from April 2017 to May 2018 while an inmate at three

different prisons: Autry State Prison, Central State Prison, and

Augusta State Medical Prison.             (Am. Compl., II 11, 15, 21.)             At

each    prison.      Plaintiff    received          "transgender    injections     of

estrogen     which     caused     him     to    exhibit    female    breasts      and

hips . . . as      well    as    other     female       features."        (Id.   I 10

(punctuation      omitted).)       Upon    entering      each   prison.    Plaintiff


1 The Court uses masculine pronouns when referring to Plaintiff consistent with
the pronouns used by Plaintiff in his filings.         (See, e.g., PI.'s Resp. Opp'n
Moving Defs.' Mot. to Dismiss, Doc. 22, at 2.)
requested      protection    in   accordance       with     the   Prison       Rape

Elimination Act2 ("PREA").^        (Id. )

A. Autry State Prison

      "On April 27, 2017[,] at Autry State Prison[,] Plaintiff filed

a [PREA] complaint which was reviewed by [Defendant] Deputy Warden

Benjie Nobles who had Plaintiff moved into a cell with Rashad

Stanford who sexually assaulted and threatened him with a weapon."

(Id. I 11.)      It is unclear what happened thereafter.              Plaintiff

states that he "reported the sexual assault to Officer Crump"^ and

told Officer Crump that "Stanford had a shank," but no action was

taken.   (Id. I 12.)     Plaintiff also "immediately filed a PREA with

Unit Manager Hodge," and "[a]n investigation by PREA was done by

[Defendant] Nobles who . . . made no action to remove Plaintiff

Cox into a PREA dorm." (Id. I 13.)           In the next paragraph, however.

Plaintiff states that he "was sent to the hospital for medical

attention following the assault.             (Id. 1 14.)    Upon returning to

the prison. Plaintiff Cox was transferred out of the cell with

Rashad   and   placed   on   lockdown   for    [thirty]    days   until   he    was

transferred to Central State Prison."            (Id.)     Plaintiff's Amended




2 In general, PREA's purpose is for the development of national standards to
reduce "prison rape."   34 U.S.C. § 30302.
2 Plaintiff sometimes states that he "filed a [PREA] complaint" and other times
only states that he "filed a PREA." (Compare Am. Compl. 1 11, with id. I 19.)
A PREA or PREA complaint seems to be a request for additional protection. (See
Am. Compl., 1 10.) Plaintiff does not explain the substance of these requests.
'• Officer Crump is not a defendant in this action.   See supra Section I.
Complaint contains no allegations he was attacked at Autry State

Prison after the April 27, 2017 assault.

B.    Central State Prison


       Upon his transfer to Central State Prison, Plaintiff "was not

placed in a safe environment provided by PREA . . . of which he

requested PREA protection from [Defendant] Warden Perry and filed

grievances about not being protected in accordance with PREA."

(Id. SI 15.)        While watching the television on August 9, 2018,

Plaintiff "was attacked from behind by Benjamin Israel . . . and

hit so hard that he fell to the ground.                 His attacker proceeded to

kick    him   in    the     abdomen    and    punch   him     continuously."      (Id.

(internal     punctuation       omitted).)        Plaintiff      also   states,   "No

officer broke up the fight.            The prison was short staffed and there

was one officer watching four pods."                  (Id.)

C. Augusta State Medical Prison

       Plaintiff      was    then     transferred     to    Augusta   State    Medical

Prison    where, again, "he           was not placed in         a safe environment

provided by PREA . . . of which he requested PREA protection from

[Defendant] Warden Philbin and filed grievances about not being

protected in accordance with PREA."                   (Id. 5 16.)       On April 13,

2018, there was an altercation between Plaintiff and his cell mate,

Terry Frasier, which "began when Frasier saw [Plaintiff] come in

the    shower      where    Frasier     was    masturbating      in   which    Frasier

though[t] Plaintiff Cox was watching.                 Frasier then threatened to
'wet' Plaintiff Cox."            (Id. I 17.)        Later that day, "Frasier pulled

out a shank on Plaintiff Cox to which Cox fought back with a lock

in a sock."          (Id. )    "Plaintiff filed a PREA regarding the fight

with Terry Frasier.             The PREA was filed with Counselor Taylor who

reported it to [Defendant] [Sergeant] Harris.                        It was [thirty]

days (May 17, 2018) before an investigation took place."                            (Id.

I 19.)     No additional incident occurred during that time.                       Then,

on May 21, 2018, Plaintiff asked Defendant Harris "why Frasier had

not been moved from the cell to which [Defendant] Harris replied

that Plaintiff Cox should be moved."                    (Id. I 20.)    Plaintiff was

then removed from the cell with Frasier, but he remained in the

same dorm as Frasier.                (Id.)     Later in the day after Plaintiff

moved    out    of   the      cell   with    Frasier,   Plaintiff "was      critically

stabbed by Terry Frasier and hospitalized for six days for his

injuries." (Id. 5 21.)               The Amended Complaint does not state where

this attack occurred.                "Upon being released from the hospital[,]

Plaintiff was placed on lockdown in a PREA dorm."                      (Id.)

        Plaintiff filed this case on March 4, 2019.                    (Compl., Doc.

1.)     Plaintiff filed the Amended Complaint on August 8, 2019 (Am.

Compl.), and Moving Defendants filed their motion to dismiss on

August    12,    2019.         (Moving      Defs.
                                                ' Mot.      to   Dismiss,   Doc.    17.)

Plaintiff       responded       (Pl.'s      Resp.   Opp'n   Moving    Defs.
                                                                          ' Mot.      to

Dismiss, Doc. 22), and Moving Defendants replied (Moving Defs.
                                                             '

Reply Supp. Mot. to Dismiss, Doc. 25).                  As such. Moving Defendants'
motion to dismiss is ripe for the Court's consideration.                    For the

following reasons, the court GRANTS the motion.



                     III.   MOTION TO DISMISS STANDARD


       Under Federal Rule of Civil Procedure 8(a) (2), a complaint

must contain "a short and plain statement of the claim showing

that the pleader is entitled to relief" so that the defendant has

"fair notice" of both the claim and the supporting grounds.                    Bell

Atl. Corp. V. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

Although "detailed factual allegations" are not required. Rule 8

"demands more than an unadorned, the-defendant-unlawfully-harmed-

me    accusation."     Ashcroft   v.   Iqbal,   556   U.S.   662,     678    (2009)

(quoting Twombly, 550 U.S. at 555).             Furthermore, a plaintiff's

pleading obligation "requires more than labels and conclusions,

and   a formulaic recitation of the elements of a            cause of action


will not do."     Twombly, 550 U.S. at 555.

       To survive a Rule 12(b) (6) motion to dismiss, "a complaint

must contain     sufficient factual matter,           accepted   as    true,^    to

'state a claim to relief that is plausible on its face.'"®                   Iqbal,



5 The court must accept all well-pleaded facts in the complaint as true and
construe all reasonable inferences therefrom "in the light most favorable to
the plaintiff." Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir.
2006) (citation omitted).  Conclusory allegations, however, "are not entitled
to an assumption of truth — legal conclusions must be supported by factual
allegations."   Randall v. Scott, 610 F.3d 701, 709-10 (11th Cir. 2010).
® Although the Eleventh Circuit previously employed a "heightened pleading
standard" for "section 1983 cases where qualified immunity [was] at issue,"
Harper v. Lawrence Cty., 592 F.3d 1227, 1233 (11th Cir. 2010), such cases are
now "held to comply with the standards described in Iqbal." Randall, 610 F.3d
556 U.S. at 578 (quoting Twombly, 550 U.S. at 570)..                        "A claim, has

facial plausibility when the plaintiff pleads factual content that

allows    the       court   to   draw      the    reasonable      inference    that   the


defendant is liable for the misconduct alleged."                       Id.     The court

may not reasonably infer the defendant is liable when the well-

pleaded facts fail to show "more than the mere possibility of

misconduct."         Id. at 679; see Butler v. Sheriff of Palm Beach Cty.,

685 F.3d 1261, 1265 (11th Cir. 2012) ("[F]actual allegations must

be enough to raise a right to relief above the speculative level.")

(quoting Twombly, 550 U.S. at 555).

      Moving Defendants argue Plaintiff s Amended Complaint fails

to   state      a    plausible     claim        that    Moving    Defendants    violated

Plaintiff's Eighth Amendment right and, thus. Moving Defendants

are entitled to qualified immunity.                    The Court now addresses Moving

Defendants' challenges.




                                   III. DISCUSSION


A. Qualified Immunity

      Qualified         immunity      is    a    judicially       created    affirmative

defense under which "government officials performing discretionary

functions generally are shielded from liability for civil damages

insofar   as        their   conduct   does       not    violate   clearly    established




at 709; see also Bowen v. Warden, Baldwin State Prison, 826 F.3d 1312, 1319
(11th Cir. 2016).
statutory or constitutional rights of which a reasonable person

would have known."             Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

For qualified immunity'' to apply, a public official first has to

show he was "acting within the scope of his discretionary authority

when the allegedly wrongful acts occurred."                                    Lumley v. City of

Dade     City,      327      F.3d    1186,     1194          (11th     Cir.     2003)   (citations

omitted).          To determine whether a government official was acting

within the scope of his discretionary authority, courts consider

whether the official "was (a) performing a legitimate job-related

function (that is, pursuing a job-related goal), (b) through means

that were within his power to utilize."®                                Holloman, 370 F.3d at

1265.      Once a defendant establishes that he was "acting within his

discretionary authority, the burden shifts to the plaintiff to

demonstrate that qualified immunity is not appropriate."                                   Lumley,

327     F.3d   at 1194; see            Bowen,        826     F.3d     at 1319 (applying       same

burden-shifting analysis in reviewing Rule 12(b)(6) dismissal).




■' Prison officials may invoke the Eleventh Amendment when sued in their official
capacity under § 1983 by inmates. See Williams v. Bennett, 689 F.2d 1370, 1376-
77    (11th Cir.   1982) ,   cert,   denied,   464    U.S.    932   (1983) .
® In other areas, "a Miscretionary function' is defined as an activity requiring
the exercise of independent judgment, and is the opposite of a 'ministerial
task.' . . .   In  the   qualified immunity context,    however,  [the  Eleventh
Circuit] appear[s] to have abandoned this 'discretionary function/ministerial
task' dichotomy."    Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1265
 (11th Cir. 2004)    (internal citation omitted) .   For purposes of qualified
immunity, the Eleventh Circuit interprets "'discretionary authority' to include
actions that do not necessarily involve an element of choice." McCoy v. Webster,
47 F.3d 404, 407 (11th Cir. 1995) .     A governmental actor engaged in purely
ministerial activities can nevertheless be performing a discretionary function.
Id.


                                                     10
       Plaintiff fails to respond to Moving Defendants' conclusion

that Moving Defendants             were     acting   within their discretionary-

authority.       At any rate, the Court finds Moving Defendants were

engaged     in   a   job-related         function    when    generally       working      as

officers     and     wardens     at   the   prison.        Given    the    low   standard

required to establish discretionary authority and                           the lack of

opposition,        the    Court finds       Moving    Defendants         acted   in    their

discretionary authority.

       Accordingly, the Court must look to the Amended Complaint to

see    if   Plaintiff       included     sufficient    facts       demonstrating        that

Moving Defendants are not entitled to qualified immunity.^                            Bowen,

826 F.3d at 1319.           In doing so, the Court must consider "whether,

taken in the light most favorable to [Plaintiff], the facts alleged

show    [Moving      Defendants']         conduct     violated      a     constitutional,

right."       Id.    (citation        omitted).       If    that    is    shown.      Moving

Defendants       maintain        their      shield    of     immunity       unless       the

constitutional           right   violated "was       clearly   established."             Id.

Because the Court finds Plaintiff's Amended Complaint does not



5 The Court notes that at the motion to dismiss stage, Plaintiff does not have
the burden to prove the facts alleged are true; the Court accepts facts in the
Amended Complaint as true. See Randall, 610 F.3d at 705. Plaintiff, however,
must allege enough facts in the Amended Complaint to allow the Court to find
that qualified immunity does not protect Moving Defendants from this suit.
Bowen, 826 F.3d at 1319 ("[T]he Twombly-Iqbal plausibility standard applies
equally to pleadings for § 1983 cases involving defendants who are able to
assert qualified immunity as a defense.") (internal quotation marks and citation
omitted); Randall, 610      F.3d at 707 n.2 ("[C]omplaints in § 1983 cases must now
contain either direct       or inferential allegations respecting all the material
elements necessary to        sustain a recovery under some viable legal theory.")
(citation and internal      quotation marks).

                                             11
plausibly       show          Moving       Defendants       violated       Plaintiff's

constitutional right, the Court declines to address whether that

right was clearly established.

B. Constitutional Right

        The Eighth Amendment^o not only prohibits prison officials

from inflicting "cruel and unusual punishment" upon inmates, but

also    imposes       a    duty    on   prison    officials    to "take         reasonable

measures to guarantee              the safety of the inmates."                  Farmer    v.

Brennan, 511 U.S. 825, 832 (1994) (citation omitted).                      To guarantee

inmate safety, "prison officials have a duty to protect prisoners

from    violence      at     the   hands   of    other    prisoners."      Id.     at    833

(citation omitted); see also Zatler v. Wainwright, 802 F.2d 397,

400 (11th Cir. 1986). Although officers can be liable for failing

to   prevent      a       prisoner-on-prisoner       attack,      not   "every     injury

suffered by one prisoner at the hands of another . . . translates

into constitutional liability for prison officials responsible for

the victim's safety."              Harrison v. Gulliver, 746 F.3d 1288, 1298

(11th    Cir.   2014)       (quoting     Farmer,    511    U.S.   at    834);    see    also

Purcell ex rel. Estate of Morgan v. Toombs Cty., 400 F.3d 1313,

1321 (11th Cir. 2005) ("[A] prison custodian is not the guarantor

of a prisoner's safety.") (citation and internal quotation marks).




10 "The Eighth Amendment's ban on cruel and unusual punishment is made applicable
to the states by virtue of the Fourteenth Amendment." Carter v. Galloway, 352
F.3d 1346, 1347 n.l (11th Cir. 2003) (citing Robinson v. California, 370 U.S.
660, 666-67 (1962)).


                                             12
       The Eighth Amendment does not outlaw cruel and unusual
       "conditions";              It         outlaws         cruel       and     unusual
       "punishments."   An act or omission unaccompanied by
       knowledge of a significant risk of harm might well be
       something society wishes to discourage . . . . But an
       official's failure to alleviate a significant risk that
       he should have perceived but did not, while no cause for
       commendation, cannot under our cases be condemned as the
       Infliction of punishment.

Farmer, 511 U.S. at 837-38 (Internal citation omitted).                                    Thus,

"[o]nly a prison official's deliberate Indifference to a known,

substantial risk of serious harm to an Inmate violates the Eighth

Amendment."          Gulliver,          746    F.3d      at    1298     (citation    omitted).

Consequently,            an    Eighth     Amendment           failure    to ■ protect      claim

requires a plaintiff to show                     that: "(1) a           substantial risk of

serious       harm       existed;       (2) the        defendants        were    deliberately

Indifferent to that risk. I.e., they both subjectively knew of the

risk    and       also    disregarded          It   by      falling      to    respond   In    an

objectively         reasonable          manner;        and     (3) there       was   a   causal

connection." Bowen, 826 F.3d at 1320.                         Moving Defendants challenge

only   the    second          prong,    arguing     Plaintiff s         complaint    does     not

plausibly show any moving defendant was deliberately Indifferent.

As such, the Court assumes prongs one and three are met for the

purpose      of    the        motion    to    dismiss        and   evaluates     only    Moving

Defendants' challenge to prong two.

       The second prong — the defendant's deliberate Indifference to

the risk — has both a subjective and an objective component. In

that   It     requires         the     plaintiff       to     produce    evidence    that     the


                                                 13
defendant: (1) "actually (subjectively) knew that an inmate faced

a substantial risk of serious harm";                         and (2) "disregarded that

known       risk   by    failing          to   respond     to    it     in    an    (objectively)

reasonable manner."              Caldwell v. Warden, FCI Talladega, 748 F.3d

1090, 1099 (11th Cir. 2014) (citation omitted).                                    To demonstrate

the subjective component — actual knowledge of the substantial

risk of serious harm — the plaintiff must show the defendant was

"aware      of   facts    from      which      the    inference    could      be    drawn   that   a


substantial risk of serious harm exist[ed], and he must also [show

the defendant actually] dr[e]w the inference."                                Id. at 1099-1100

(citation omitted); see also Marsh v. Butler Cty., 268 F.3d 1014,

1029 (11th Cir. 2001) (The officer's subjective awareness was shown

through      "faultfinding,           inspection          reports       by    state     agencies,

reports          outlining          the        conditions        that        existed     at     the

[j]ail; . . . many             complaints         from     prisoners         and    requests   for

assistance; . . . correspondence                          from        prisoners'            lawyers

detailing the staffing problems and warning of a                               ^serious threat

to    the    safety      of   inmates';          and . . . a       lawsuit         filed . . . on

behalf of the inmates."               The complaint also alleged the conditions

were "longstanding and pervasive."), abrogated on other grounds by

Twombly, 550 U.S. 561-63.                      Indeed, "[n]o liability arises under

the    Constitution           for    'an       official's        failure      to     alleviate     a


significant risk that he should have                            perceived but did not.'"

Burnette v. Taylor, 533 F.3d 1325, 1331 (11th Cir. 2008) (quoting


                                                     14
Farmer,. 511 U.S. at 838).         Nevertheless, "[wjhether a particular

defendant has subjective knowledge of the risk of serious harm is

a question of fact ^subject to demonstration in the usual ways,

including inference from circumstantial evidence, and a factfinder

may conclude that a prison official knew of a substantial risk

from the very fact that the risk was obvious.'"                        Goebert v. Lee

Cty., 510 F.3d 1312, 1327 (11th Cir. 2007) (quoting Farmer, 511

U.S. at 842).

      To demonstrate the objective component of the second element

- disregard of the known risk - a plaintiff must show that the

defendant      "knew      of      ways        to      reduce        the     harm       but

knowingly . . . or . . . recklessly declined to act."                        Rodriguez

V. Sec'y for Pep't of Corr., 508 F.3d 611, 620 (11th Cir. 2007)

(citations    omitted);     see   also    Marsh,       268    F.3d    at   1029    (after

finding officer was subjectively aware of risk based on conditions

at    jail,    court   found       doing       "nothing        to     alleviate        the

conditions . . . , despite repeated warnings and recommendations

for   how     conditions       could     be        improved,"        was   objectively

unreasonable).    Like the subjective component, "[d]isregard of the

risk is also a question of fact that can be shown by standard

methods."     Goebert, 510 F.3d at 1327 (citation omitted).

      1.   PREA Standards


      Plaintiff   alleges      "all      the       wardens"    were    aware      of   his

transgender     status,     "refused      to       provide     him     protection      in


                                         15
accordance with PREA[,] and were deliberately indifferent to his

vulnerability as a transsexual exhibiting female physical traits."

(Pl.'s Resp. Opp'n Moving Defs.' Mot. to Dismiss, at 3.)                       In sum,

Plaintiff s claim here is that he is a transgender female and,

therefore, faced a substantial risk of sexual abuse and should

automatically have been more protected upon request.                       (Id. at 4-

6.)     Plaintiff cites the PREA screening and placement standards

and "[t]he Georgia Department of Corrections [("GDOC")] Standard

Operating Procedure for PREA," which "adopts a zero tolerance for

sexual abuse of inmates at risk of sexual attack."                        (Id. at 5.)


The Court quickly dispels Plaintiffs broad claim that "States[']

failure to follow the requirements of PREA demonstrates deliberate

indifference as PREA provides in § 2(13)."                    (Id. at 4-5.)         The

PREA does      not include      such a     general statement.            The findings

section of PREA provides: "States that do not take basic steps to

abate    prison    rape    by   adopting    standards       that    do   not   generate

significant        additional     expenditures        demonstrate        [deliberate]

indifference."        34   U.S.C. § 30301(13).          There      are   insufficient

facts in the Amended Complaint concerning the standards adopted or

implemented by each prison housing Plaintiff.                      Thus, Plaintiffs

Amended Complaint cannot survive based on citing to such a broad

statement within PREA.


       Plaintiff further cites to no case where a court found failure


to    follow   a   PREA    requirement      was   a   per    se    Eighth, Amendment


                                           16
violation.           It is true that "PREA cites                  Farmer v.      Brennan as an


example of deliberate indifference to the substantial risk of

sexual    attack       by    other      prisoners      as        violative    of the        Eighth

Amendment" (Pl.'s Resp. Opp'n Moving Defs.' Mot. to Dismiss, at

4),    but      it    does       not   follow        that     noncompliance          with        PREA

requirements is a per se Eighth Amendment violation.                                Plaintiff's

deliberate       indifference          claim    must     be       proven    by    the   standard

methods,        and   the    mere      fact    that    Plaintiff       is     transgender          is

insufficient to show Moving Defendants are liable under the Eighth

Amendment for any assault Plaintiff experienced.                                 Compare Green,

2020 WL 57329, at *10 (finding no deliberate indifference                                        when

transgender female was sexually assaulted after being placed in

general population subsequent to a PREA screening that took into

account the plaintiff's "sexual orientation, gender orientation,

and [the plaintiff's] own perception of her vulnerability"), and

Jacoby v. Carter, No. 4:16-CV-0728-MHH-TMP, 2017 WL 2962776, at

*20 (N.D. Ala. May 1, 2017) ("[T]he plaintiff may not rely solely

on his claims that he is a feminine, gay, smaller size white male

to    establish        deliberate       indifference. . . .                 Rather, . . . the

plaintiff must demonstrate specific facts to show that each of the

named defendants knew that the plaintiff was at risk of serious




     Further,    housing     a   transgender    inmate      in    general    population     is    not
automatically prohibited by PREA.             See Green v. Hooks,            F. App'x       , 2020
WL 57329, at *2 (11th Cir. Jan. 6, 2020) ("Inmates of differing security levels
are routinely housed together, and this practice is not prohibited by PREA.").

                                                17
harm   and   took    no    actions   to   alleviate    that     risk.")      (internal

quotation marks and citation omitted), R. & R. adopted by 2017 WL

2957822 (July 11, 2017), with Diamond v. Owens, 131 F. Supp. 3d

1346, 1376-78 (M.D. Ga. 2015) (finding the complaint plausibly

showed the officers' deliberate indifference based not just on the

plaintiff's transgender status or PREA standards, but also the

officers' knowledge of repeated sexual assaults and being told by

a   doctor   that    the    plaintiff     was   highly    vulnerable      to    sexual

assaults     at     the    prison    "given     its    population       of     violent

offenders").

       2. Demonstrating Subjective Awareness

       The   Court   now    turns    to   the   remaining      allegations     in   the

Amended Complaint to see whether Plaintiff has demonstrated.Moving

Defendants' deliberate indifference.               The Supreme Court outlined

what an officer's deliberate indifference to a serious risk may

look like:


       [I]f an Eighth Amendment plaintiff presents evidence
       showing that a substantial risk of inmate attacks was
       "longstanding, pervasive, well-documented, or expressly
       noted by prison officials in the past, and the
       circumstances suggest that the defendant-official being
       sued had been exposed to information concerning the risk
       and thus     ^must have known' about it, then such evidence
       could be sufficient to permit a trier of fact to find
       that the defendant-official had actual knowledge of the
       risk."




       [A]nd it does not matter whether the risk comes from a
       single     source   or   multiple    sources,     any    more   than    it
      matters whether a prisoner faces an excessive risk of
      attack for reasons personal to him or because all
      prisoners in his situation face such a risk.

Farmer, 511 U.S. at 842-43.           But an officer can show that he "did

not   know    of   the    underlying    facts      indicating   a    sufficiently

substantial    danger      and    that they    were   therefore     unaware     of a

danger."     Id. at 844.

      Plaintiff complains that he faced an excessive risk of attack

because    of his transgender status.              Plaintiff cites one case,

Diamond, which he argues "presented a similar situation in which

the Plaintiff was transgender and was denied medical treatment as

well as alleged multiple failure to protect claims."                 (Pl.'s Resp.

Opp'n Moving Defs.' Mot. to Dismiss, at 6.)              Plaintiff block quotes

a section of the case without a factual comparison, but the Court

undertakes this task.            In Diamond, the Court found the complaint

plausibly     showed      the    officers'    subjective    awareness     of     the

plaintiff's risk because the complaint:

      [A]lleged that a transgender inmate's vulnerability to
      assault at a closed-security male facility was obvious
      to [the defendants] and that PREA and GDOC policies made
      clear    transgender        inmates    are   highly   vulnerable    to
      sexual assault.   Further, she alleges [the defendants]
      spoke with her directly about her transgender status and
      were    aware      from    notifications     and   records    she   was
      repeatedly sexually assaulted at three different closed-
      security facilities.    [The plaintiff] met with [one
      defendant] . at       least  three  times  about  her   sexual
      assaults,   and       [a  doctor]  contacted  [that   officer]
      directly about [the     plaintiff's]   vulnerability to
      assault at Valdosta State Prison given its population of
      violent offenders.




                                        19
131 F. Supp. 3d at 1378 (footnote omitted).                       In so finding, the

court in      Diamond        cited    a   recognized     means   to   show   subjective

knowledge:          "[T]he     pervasive      and     widespread      nature   of     the

conditions suggest the defendant had been exposed to information

concerning the risk and thus must have                        known about it."        Id.

(quoting Buqqe v. Roberts, 430 F. App'x 753, 761 (11th Cir. 2011)

(quoting    Farmer, 511 U.S. at 842-43)).                      Defendants argue the

present    case       is   factually       distinct    from    Diamond   because "the

[Amended     Complaint]         lacks      plausible     allegations     of    a    long

standing, pervasive, or well-documented risk of serious harm to

Plaintiff."         (Moving Defs.' Reply Supp. Mot. to Dismiss, at 5-6.)

The   Court         analyzes    the       plausibility    of     Plaintiff's       Amended

Complaint as against the Moving Defendants at each prison,

              a..     Autry State Prison

      The first attack was a sexual assault at Autry State Prison.

There is no claim of any repeated or pervasive sexual assaults

before this attack that would show Defendant Nobles's subjective

awareness as in Diamond.              It is unclear what Defendant Nobles did


after the attack because in one paragraph. Plaintiff alleges, "No

action was made to remove Plaintiff . . . or [the attacker] from

the cell or dorm with one another." (Am. Compl., I 13.)                            In the

following paragraph, he alleges that following the assault, he was

sent to the hospital, and upon his return, was placed in lockdown

and no longer in the cell with his attacker.                       Regardless of the


                                              20
actions taken after the sexual assault, Plaintiff falls to allege

facts    sufficient      to     establish      Defendant    Nobles's   subjective

awareness that Plaintiff faced a substantial risk of serious harm

prior to the attack.          Knowing only that Plaintiff "filed a [PREA]

complaint" Is not enough to show Defendant Nobles's failure to

move     Plaintiff      before       an     attack    constituted      deliberate

Indifference.     As such, Plaintiff's Eighth Amendment claim against

Defendant Nobles falls.


             b.   Central State Prison

        Plaintiff brings his Eighth Amendment claim stemming from his

time    at   Central    State    Prison     against   Defendant     Warden   Perry.

Plaintiff     requested       PREA   protection    upon    being   transferred   to

Central State Prison.          Plaintiff claims he was "not being protected

In accordance with PREA" but makes no allegation that Defendant

Perry was aware of the prior sexual assault.                On August 9, 2017,^2

while watching television he was "hit so hard that he fell to the

ground.      His attacker proceeded to kick him In the abdomen and

punch him continuously.               Here, the only allegation Plaintiff




  The Amended Complaint states 2018, but given the timeline, the Court believes
Plaintiff means 2017.
12 Plaintiff also states, "No officer broke up the fight," but there is no
allegation that these officers are defendants in the current suit.   Further,
Plaintiff states, "The prison was short staffed and there was one officer
watching four pods."   This statement is insufficient on its own to show a
general excessive risk posed to inmates based on jail conditions. See, e.g.,
Purcell ex rel. Estate of Morgan, 400 F.3d at 1320-21 ("We accept that an
excessive risk of inmate-on-inmate violence at a jail creates a substantial
risk of serious harm; occasional, isolated attacks by one prisoner on another
may not constitute cruel and unusual punishment, but confinement in a prison

                                          21
offers to show Defendant Perry's subjective awareness of risk is

that Plaintiff "requested PREA protection."                      As discussed above,

requesting PREA protection alone is insufficient to place a warden

on notice that an inmate faces a substantial risk of serious harm.


The     Court finds       the    Amended    Complaint fails          to    plausibly show

Defendant Perry was subjectively aware Plaintiff faced a serious

risk.     As such, Plaintiff fails to state an Eighth Amendment claim

against Defendant Perry.

              c.     Augusta State Medical Prison

        Plaintiff brings his Eighth Amendment claim stemming from his

time at Augusta State              Medical Prison against Defendants Warden

Philbin and Unit Manager Harris.                   Once again. Plaintiff requested

PREA     protection       from     Defendant      Philbin    following       transfer      and

"filed grievances about not being protected in accordance                                 with

PREA."       After    being      in   the     prison   for    over     four   months,       an

altercation occurred between                Plaintiff and        his      cell mate   Terry

Frasier: "Frasier saw [Plaintiff] come in the shower where Frasier

was     masturbating      in     which   Frasier     though[t]     Plaintiff        Cox    was

watching.      Frasier then threatened to ^wet' Plaintiff Cox.                            That

same day Frasier pulled               out a      shank on    Plaintiff Cox       to   which

[Plaintiff] fought back with a lock in a sock."




where    violence   and   terror    reign   is   actionable.")   (citation    and   internal
quotation marks omitted).


                                              22
        It appears no officer was aware of the fight until after it

concluded, and Plaintiff makes no claim about any injuries from

the fight.     No defendant became aware of the fight until Plaintiff

filed    a   PREA   regarding    the     fight    with "Counselor         Taylor       who

reported it to [Defendant] Harris."              Plaintiff does not allege any

incidents occurred after the fight while remaining in the cell

with Frasier.       Around thirty days after the fight, Plaintiff asked

Defendant Harris why Plaintiff and Frasier were still in the same

cell and Defendant Harris granted Plaintiff's request by removing

Plaintiff from the cell with Frasier; the two remained in the same

dorm.     A few days after being moved, on May 21, 2018, Plaintiff

"was critically stabbed by Terry Frasier and hospitalized for six

days for his injuries.          Upon being released from the hospital[,]

Plaintiff was placed on lockdown in a PREA dorm."

        For Plaintiff's claim here to prevail, it must be plausible

that Defendants Philbin and Harris were aware that Plaintiff faced


a substantial risk of serious harm.                There is no allegation that

Defendants     Philbin    or   Harris    was    aware   of    either    attack   in    the


previous     prisons.     There is       also    no   allegation that       Defendant

Philbin was aware of the fight between Plaintiff and Frasier that

resulted     from   the   bathroom      encounter.          Plaintiff    only    states,

"Officials at Augusta State Medical Prison became aware of a fight

that occurred       between    Plaintiff Cox          and   Terry   Frasier."         (Am.

Compl., 51 17.)       For purposes of this motion, however, the Court


                                          23
assumes Defendant Philbin is one such "official" who was aware of


the fight.     The Amended Complaint makes clear that Defendant Harris

was    aware   of the fight.          As such,    Plaintiff claims    Defendants

Philbin and Harris failed to protect him from the May 21, 2018

attack when their knowledge of relevant events was limited to the

following: Defendant Philbin knew that Plaintiff requested PREA

protection from him upon entry into the prison; Defendant Harris

knew that Plaintiff filed a PREA regarding the fight with Frasier;

and, for purposes of this motion, both knew of the fight between

Plaintiff and Frasier.            These facts do not place Defendants Philbin

or    Harris   on   notice   that    Plaintiff   faced   a   substantial   risk   of


serious harm, especially after Plaintiff was removed from the same

cell    as     Frasier,      as    Plaintiff     requested.        Consequently,

Plaintiff s Amended Complaint fails to allege facts making it

plausible that Defendants Philbin and Harrib                   were deliberately

indifferent to a substantial risk of serious harm.^^




" Moving Defendants also state this action "was a reasonable response by
[Defendant] Harris given the only alleged prior interaction between Fra[s]ier
and Plaintiff was a shower fight." (Br. Supp. Moving Defs.' Mot. to Dismiss,
at 10.) Plaintiff fails to dispute this point. The Court notes that an officer
is not deliberately indifferent if he responds in a reasonable way.       See
Caldwell, 748 F.3d at 1099.    Because Plaintiff's Amended Complaint fails to
show Defendant Harris's subjective awareness to a serious risk, however, the
Court need not determine whether Defendant Harris responded reasonably.
  Plaintiff fails to raise any factual allegations against Defendant Sergeant
Davis. As such, there are insufficient facts in the Amended Complaint to show
Defendant Davis violated Plaintiff's Eighth Amendment right to be free from
cruel and unusual punishment.



                                          24
                                  IV. CONCLUSION


        For   the    foregoing    reasons,      Moving     Defendants'     motion   to

dismiss amended complaint (Doc. 17) is GRANTED.                       Further, this

action as against Officer Crump is DISMISSED WITHOUT PREJUDICE.

As no claims remain. Plaintiff's case is DISMISSED.                    The Clerk is

directed      to    TERMINATE   all   motions    and    deadlines    and   CLOSE   this

case.



        ORDER ENTERED at Augusta, Georgia,^,>th)is 21^ day of March,
2020.




                                        J. RANBAL' HAL/, CHIEF JUDGE
                                        united/states district court
                                                ffiRN   DISTRICT   OF GEORGIA




                                          25
